STATE OF VERMONT

                                  ENVIRONMENTAL COURT

               Secretary, Vermont Agency of
                                                   }
               Natural Resources, Plaintiff,
                                                   }
                                                   } Docket No. 163-7-00 Vtec
               v
                                                   }
                                                   }
               Leo Knapp, Respondent.



                           Decision and Order on Petition for Contempt

On July 27, 2000, the Vermont Environmental Court, Judge Alan W. Cheever presiding, issued
an Emergency Order requiring Respondent to provide each household with bottled drinking
water, to have a well drilled, installed and inspected, to submit test results, and to abide by all
permits. The Secretary petitioned for Respondent to be found in contempt of the Emergency
Order, and the Court held an evidentiary hearing. The Secretary is represented by Catherine
Gjessing, Esq.; Respondent represented himself.

Respondent Leo Knapp owns property in Corinth, Vermont subject to Land Use Permit
#3R0692, as amended. In 1993, the permit had allowed the subdivision of an 11.8-acre lot owned
by Respondent and Gene Danforth into an 11.2 acre lot now owned by Respondent and a 0.6-
acre lot now owned by Diane Danforth. The permit approved the 11.2-acre lot for an existing
auto repair shop and an existing mobile home residence. Condition 6 of the permit required the
destruction of an existing shallow well. Permits also issued in early 1993 by the Agency of
Natural Resources (Water Supply and Wastewater Disposal Permit WW-3-9123 and Subdivision
Permit EC-3-9232) approved the project for a water supply from a drilled well to be located as
shown on the approved plans and which meets or exceeds the isolation distances required in the
Environmental Protection Rules. The drilled well was to serve the auto repair shop and residence
on the 11.2-acre parcel, and a residence on the 0.6-acre parcel. Additional conditions of these
permits required the water yield and water quality to be tested prior to use of the well.

By some time in 1997, Respondent had placed three mobile homes on the 11.2-acre lot and had
converted part of the garage building into an apartment. The drilled well had been drilled in the
wrong location and was located on the 0.6-acre parcel. With more than two mobile homes,
Respondent= s property was a mobile home park for which Respondent had not applied for or
received a permit.

In July of 2000, Respondent no longer had access to the drilled well located on the Danforth
property. He proposed to drill a new well on the 11.2-acre lot. His engineer, Robert Carter, spoke
with the Regional Engineer, who informed him that Respondent would have to apply for a Water
Supply and Wastewater Disposal Permit before drilling a new well. As of July 14, 2000, the
water supply for the mobile homes and garage building was connected to a shallow well that did
not meet basic engineering standards and did not meet isolation distances to septic systems,
which have failed in the past. The Regional Engineer directed Respondent= s engineer that
Respondent would have to provide the residents at the mobile homes with potable drinking water
until an approved water supply could be installed.

On July 18, 2000, Respondent applied for the Mobile Home Park permit and Water Supply and
Wastewater Disposal Permit necessary to drill a new well; it was approved the same day (MH-3-
9001 and WW-3-9123-1). As of July 25, 2000, Respondent had not provided the residents with
potable drinking water pending the drilling of the new well. On July 26, 2000, Respondent
provided some of the residents with four gallons of bottled water.

The July 27, 2000 Emergency Order issued by the Court directed Respondent 1) immediately to
provide each resident in each household with a minimum of two gallons of bottled drinking
water per day, as requested by each resident, until such time as an approved well is installed and
Respondent receives written notice from the Water Supply and Wastewater Management
Division of the Agency that he may stop doing so; 2) to hire a well driller; 3) to install a drilled
well and connect it to the water distribution system according to the approved plans, and to have
it inspected by a registered professional engineer, who shall report in writing that the work was
completed in accordance with the approved plans; and 4) to collect water samples and submit
copies of the test results to the Water Supply and Wastewater Management Division of the
Agency, showing that the water meets or exceeds the potable water standards in Chapter 21 of
the Environmental Protection Rules, prior to the use of the water supply. No evidence was
presented of the service of the underlying order on Respondent, although he undoubtedly had
actual notice of it. Without service, in a civil case the Court cannot find contempt. Socony Mobil
Oil Company, Inc. v. Northern Oil Company, Inc. et al., 126 Vt. 160 (1966). However, we will
proceed to consider whether the emergency order should be amended or additional requirements
imposed.

As of early September, 2000, the well had been drilled, and water was being supplied from it to
the tenants. Respondent had supplied bottled water from time to time until that time, but had
discontinued the bottled water once he began to supply water from the well. He did testing for
some contaminants, and dosed the well with chlorine, but did not do the follow-up testing
required by Paragraph D of the Emergency Order, nor did he supply a report of a Vermont-
registered professional engineer that the well was installed or connected in an approved manner.
He was engaged in a prolonged dispute with the tenants in which he sought to evict them and
they sought to withhold rent. If the tenants all leave and the property no longer qualifies as a
mobile home park, the permitting requirements applicable to it will change.

Accordingly, it is hereby ORDERED and ADJUDGED that the Emergency Order in this matter
is amended to require Respondent to report in writing on or before seven business days from his
receipt of this order to Attorney Gjessing and the Regional Engineer regarding whether any
tenants remain at the park. He shall supply bottled water according to the Emergency Order to
any remaining tenants until paragraphs C and D of the order are fully complied with. If no
tenants remain, the parties shall report to the Court in writing on or before July 5, 2001, as to
whether the order may be amended or should remain in effect, or whether it may be resolved in
some other way.
Done at Barre, Vermont, this 15th day of June, 2001.




___________________
Merideth Wright
Environmental Judge